33Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETALIED ACTION
Claims 1-9 are pending. Claims 1, 4, and 7 are independent. Claims 2-3, 5-6, and 8-9 are dependent.

Information disclosure statement
The information disclosure statements (IDSs) submitted on 12/01/2021 and 03/31/2022 were in compliance with the provisions of 37 CFR 1.97. Accordingly the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods (US 20160259404) hereinafter Woods in view of Li et al (CN108366232A) hereinafter Li.
Regarding claim 1, Woods teaches a processing method, comprising: obtaining, by a first terminal, a first update request, wherein the first update request comprises target information captured by the first terminal; sending, by the first terminal, a second message to a local processing center, and the second message carry information corresponding to the first update request (i.e. an AR user wears headphones (equivalent to a first terminal), which capture image data, and the captured data is sent to a local processing module in a belt pack, [0056]-[0098] and [0108]-[0113]), the second message is used to indicate the local processing center to send a third message to the remote processing center, and the third message carries information that is corresponding to the first update request and that needs to be uploaded to the remote processing center (i.e. the local processing module can assist in data processing and caching, and the data is delivered to a remote processing module such as a cloud server, the data acquired and / or processed using the remote processing module, The local processing and data module 70 may be operatively coupled, such as via a wired or wireless communication links, to the remote processing module [0057]); obtaining, by the first terminal, a fourth message sent by the local processing center, wherein the fourth message carries second update information obtained after the local processing center performs a preset processing operation on first update information (i.e. data obtained from the remote processing module can also be used and processed and then sent to a display on the headphones, local and remote processing coordination , and an appropriate display device for a user , such as the user interface or user display system 62 shown in FIG .2A , or variations thereof , aspects of one world pertinent to a user's current actual or virtual location may be transferred or " passed ” to the user and updated in an efficient fashion. In other words , a map of the world may be continually updated at a storage location which may partially reside on the user's AR system and partially reside in the cloud resources, [0060]); and communicating, by the first terminal, with the local processing center by using a radio link (i.e. a low-inertia and small-size subsystem mounted to the head of a user, primary transfer between the user and cloud may be via a link between a subsystem mounted at a belt and the cloud, and the headphones use wireless connectivity to bind data to the belt-based subsystem, [0059]); or after the first terminal sends the second message to the local processing center and the local processing center performs a specified operation on the received first message (i.e. all data may be stored and all computation may be performed in the local processing and data module , allowing fully autonomous use from any remote modules, [0058]), obtaining, by the first terminal, a fifth message sent by the remote processing center, wherein the fifth message carries the first update information; and updating, by the first terminal, output information of the first terminal based on the second update information carried in the fourth message (i.e. the passable world model 634 may be consulted determine virtual content to be displayed to the user based on the determined head pose and hand pose. virtual content may be delivered to the user at the AR headset 58 based on the correlation, [0092]); or updating, by the first terminal, output information of the first terminal based on the first update information carried in the fifth message.
However, Woods does not explicitly disclose wherein the first update request comprises: an operation instruction of a user captured by the first terminal, motion information and an operation instruction that are of the user and that are captured by the first terminal; sending, by the first terminal, a first message to a remote processing center, wherein the first message carry information corresponding to the first update request; and the first update information is information obtained by the remote processing center in response to the first message or the third message.
However, Li teaches wherein the first update request comprises: an operation instruction of a user captured by the first terminal, motion information and an operation instruction that are of the user and that are captured by the first terminal (i.e. Obtaining user gesture information from the gesture monitoring device, and the user's head motion information is obtained from the rotation vector sensor, page 5, paragraphs 5-6); sending, by the first terminal, a first message to a remote processing center carry information corresponding to the first update request (i.e. ; and the first update information is information obtained by the remote processing center in response to the first message or the third message (i.e. the remote monitoring terminal further includes a virtual reality terminal device for displaying the monitoring video output by the rendering module while monitoring the motion of the wearer and reflecting into the field of view of the panoramic monitoring video, page 7, paragraph 5).
Based on Woods in view of Li it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Li to the system of Woods in order to improve the intelligence level of the existing video monitoring system and improve the user experience of the existing video monitoring system, an intelligent video monitoring system based on the mobile virtual reality technology is provided, Li page 1-2).

Regarding claim 2, Woods teaches a radio link used when the first terminal sends the message to the local processing center is different from a radio link used when the local processing center sends the message to the first terminal (i.e. These computing assets local to the user may be operatively coupled to each other as well, via wired and / or wireless connectivity configurations 44 , such as the wired coupling 68 discussed below in reference to FIG . 8. In one embodiment , to maintain a low - inertia and small - size subsystem mounted to the user's head 120 , primary transfer between the user and the cloud 46 may be via the link between the subsystem mounted at the belt 308 and the cloud , with the head mounted subsystem 120 primarily data - tethered to the belt - based subsystem 308 using wireless connectivity , such as ultra - wideband ( “ UWB ” ) connectivity , as is currently employed , for example , in personal computing peripheral connectivity applications, [0059] and The display 62 may be operatively coupled 68, such as by a wired lead or wireless connectivity , to a local processing and data module 70 which may be mounted in a variety of configurations, [0056]).

Regarding claim 3, Woods teaches the remote processing center comprises one or more of the following cloud platforms: a cloud rendering platform, a cloud on-demand platform, an artificial intelligence cloud platform, and an augmented reality cloud platform (i.e. a configuration as described above, wherein there is one " model " of the world that can reside on cloud computing resources and be distributed from the cloud server , such a world can be " passable ” to one or more users in a relatively low bandwidth form . This may be preferable to transferring real - time video data or similar complex information from one AR system to another. The augmented experience of the person standing near the statue may be informed by the cloud - based world model, a subset of which may be passed down to the person's local display device to complete the view, [0061]); and the preset processing operation comprises one or more of the following operations: timewarp, encoding, decoding, artificial intelligence based reasoning, and direct transmission (i.e. The local processing and data module 70 may comprise a power - efficient processor or controller , as well as digital memory , such as flash memory , both of which may be utilized to assist in the processing , caching , and storage of data , which may be ( a ) captured from sensors which may be operatively coupled to the frame 64 , such as image capture devices ( such as cameras ) , microphones , inertial measurement units, accelerometers , compasses , GPS units , radio devices , and / or gyros ; and / or ( b ) acquired and / or processed using the remote processing module and / or remote data repository 74 , possibly for passage to the display after such processing or retrieval, [0057]).
However, Woods does not explicitly disclose the first message comprises a first request or information obtained after the first request is encoded; the first update information comprises information obtained after the remote processing center encodes updated data obtained by performing calculation and rendering on the received first message or third message.
However, Li teaches the first message comprises a first request or information obtained after the first request is encoded (i.e. the user's head motion information is obtained from the rotation vector sensor and converted into a rotation matrix, which is applied to the OpenGL ES camera to update the display content, page 5, paragraph 6); the first update information comprises information obtained after the remote processing center encodes updated data obtained by performing calculation and rendering on the received first message or third message (i.e. The remote monitoring terminal first retrieves the surveillance video from the streaming server by accessing the specified URL, and then decodes it. Then, the decoded video is rendered: firstly, an object model of the panoramic video is established, and then the panoramic video is mapped onto the object model, and finally the observation position of the panoramic video is set, page 6, paragraph, 5). Therefore, the limitations of claim 3 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 1, applies here as well.
`Regarding claims 4-5 and 7-9, the limitations of claims 4-5 and 7-9 are similar to the limitations of claims 1-3. Woods further teaches a processing apparatus, comprising: memory; and a processor (i.e. the local computing assets, such as processor and memory, [0059]). Therefore, the limitations of claims 4-5 and 7-9 are rejected in the analysis of claims 1-3 above, and the claims are rejected on that basis.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods (US 2021/0116994 A1 (Continuation of application No. 15 / 062,104, filed on Mar. 5, 2016 and takes a priority of the filed date)) hereinafter Woods in view of Li et al (CN108366232A) hereinafter Li and further in view of Hooper et al. (US 9616338) hereinafter Hooper.
Regarding claim 6, Woods in view of Li teach the limitations of claim 4 above.        
However, Woods in view of Li do not explicitly disclose when the local processing center does not receive, within preset duration, the first update information sent by the remote processing center, the method further comprises: sending, by the local processing center, timeout information to the remote processing center, wherein the timeout information is used to indicate the remote processing center to perform an optimization operation.
However, Hooper teaches when the local processing center does not receive, within preset duration, the first update information sent by the remote processing center (i.e. Prior to a j+1'th VR session event occurring in VR object update thread 502, VR session capture thread 506 may detect the end of a first periodic interval T1, col. 15, lines 42-44), the method further comprises: sending, by the local processing center, timeout information to the remote processing center, wherein the timeout information is used to indicate the remote processing center to perform an optimization operation (i.e. VR session capture thread 506 may also request VR event updates from VR session/rendering thread 902 at periodic intervals (Tn), e.g. to capture changes to the state of the virtual reality scene that may not be capturable via graphics engine function calls, such as relative position changes between various VR elements and/or objects within the virtual reality scene. The interval period may be proportional to the provided display frame rate, e.g. a 1:1, 1:2, 1:3 ratio of intervals to displayed frames, col. col, 16,lines 42-50).
Based on Woods in view of Li and further in view of Hooper it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Hooper to the system of Woods and Li in order avoid a heightened risk of developing virtual reality sickness, Hooper, col. 2, lines 40-45).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
URBACH et al. (US 20180217382), The disclosure relates to virtual reality (“VR”) or augmented reality (“AR”) devices and, in particular, to a headphone-based modular VR/AR platform.
Bean et al. (US 20170213387), Augmented reality (AR) is a view of a physical, real-world environment with elements augmented by a computer-generated sensory input.
Matsumoto (US 20180336696), An AR (Augmented Reality) technology is available by which display information stored in an associated relationship with position information in an area specified in accordance with a position and a direction of a portable terminal is displayed on a captured image picked up by the portable terminal.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196. The examiner can normally be reached M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
5/5/2022

/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447